DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          The application has been amended as follows: 
 	In claim 12, line 2; after the end of the claim replace “semi column” add –period--.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 10/11/2022 and 10/11/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation “wherein the printed circuit board comprises a recessed portion of a larger printed circuit board” in lines 2 and 3 of the claims. It is not clear which a larger printed circuit board applicant is pointing to with this limitation

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 4 is improperly duplicated. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al. (US 7,605,679 B1) in view of Johnson (US 2016/0174378 A1).


 	Pertaining to claim 2, Doane et al. discloses An electronic assembly (100, see figs. 1-2) comprising: a first rigid substrate (110, see figs. 1-2); a second rigid substrate (122, see figs. 1-2); a side panel (can be separate from rigid substrate 110, 122); a flexible substrate (132, 134, see fig. 1) having a first portion (114, 112 and 116, see fig. 1), a second portion (126, 128 and 124, see fig. 1), and a third portion between the first portion and the second portion (between the first portion and second portion), where, when the flexible substrate is in a bent configuration (132, 134, see figs. 1-2), the first portion and the second portion are opposite each other (see figs. 1-2), and the third portion forms a bent portion of the flexible substrate (132, 134) wherein the first rigid substrate (110) is attached to the first portion (112, 114), the second rigid substrate (122) is attached to the second portion (126, 124), and; a printed circuit board situated between the first portion of the flexible substrate (102 (see column 3, lines 64-67) and the second portion of the flexible substrate (126, 128 and 124), the printed circuit board attached to the first portion on a first side, and the printed circuit board attached to the second portion on a second side opposite the first side (see column 4, lines 31-33, see figs. 1-2).
 	But, Doane et al. does not explicitly teach a first rigid substrate with a first component; a second rigid substrate with a second component; a side panel with a third component and Doane also fails to teach a side panel is attached to the third portion.
 	However, Johnson with the same endeavor teaches a first rigid substrate (112, see figs. 1-2) with a first component (114, see fig. 1); a second rigid substrate (162, see fig. 1) with a second component (162, 164, see fig. 1); a side panel (362, see fig. 4B) with a third component (364, see fig. 4B) and side panel (362) is attached to the third portion (360).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a first rigid substrate with a first component; a second rigid substrate with a second component; a side panel with a third component and side panel is attached to the third portion in the device of Doane et al. based on the teachings of Johnson in order to increased electrical component density within a particular three-dimensional region and/or allowing for reducing the size of the assembly due to more efficient use of surface area on the circuit boards. (Summary).
 
 	Pertaining to claim 3, Doane et al. as modified by Johnson further discloses, wherein the first rigid substrate (162 of Johnson) comprises a first side (a first side of 162) attached to the first component (164 of Johnson) and a second side (a second side of 160) attached to the printed circuit board (160 of Johnson).  

 	Pertaining to claim 4, Doane et al. as modified by Johnson further discloses, wherein the first side of the first rigid substrate (110, 108 of Doane et al.) is on a first side of the flexible substrate (112, 114 of Doane et al.), and the second side of the first rigid substrate (122 of Doane et al.) is on a second side of the flexible substrate (second side of 126, 128 and 124 of Doane et al.) opposite the first side of the flexible substrate (see fig. 1 of Doane et al.).  

 	Pertaining to claim 5, Doane et al. as modified by Johnson further discloses, wherein the second rigid substrate (112 of Johnson) comprises a first side (a first side of 112) attached to the second component (114 of Johnson) and a second side attached to the printed circuit board (110 of Johnson).  

 	Pertaining to claim 6, Doane et al. as modified by Johnson further discloses, wherein the first side of the second rigid substrate (the first side of 120, 122 of Doane et al.) is on a first side of the flexible substrate (112 of Doane et al.), and the second side of the second rigid substrate (120, 122 of Doane et al.) is on a second side of the flexible substrate (s second side of 124, 126, 128 of Doane et al.) opposite the first side of the flexible substrate (112 of Doane et al.).  

 	Pertaining to claim 7, Doane et al. as modified by Johnson further discloses, wherein the printed circuit board (110, 160 of Johnson) is not attached to the third portion of the flexible substrate (132, 134 of Doane et al.).  

 	Pertaining to claim 8, Doane et al. as modified by Johnson further discloses, wherein the printed circuit board (110, 160 of Johnson) is not attached to the side panel or the third component (364, 366 of Johnson).  

 	Pertaining to claim 11, Doane et al. as modified by Johnson discloses except, wherein the printed circuit board mechanically and electrically connects the first component and the second component to the rest of assembly.
 	However, Dobbs et al. discloses wherein the printed circuit board (102, 104) mechanically and electrically connects (see paragraph [0011]) the first component (302) and the second component (110) to the rest of assembly.
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the printed circuit board mechanically and electrically connects the first component and the second component to the rest of assembly in the device of Doane et al. based on the teachings of Dobbs et al. in order to provide a pivot component controls relative alignment of the connection component with another connection component, thus keeping the insertion angle within the threshold range. The connector thus avoids damage to the connection components.

 	Pertaining to claim 12, Doane et al. as modified by Johnson further discloses, wherein the printed circuit board is an electrically non-conductive material (see paragraph 0052], lines 3-9 of Johnson).

 	Pertaining to claim 13, Doane et al. as modified by Johnson further discloses, wherein the printed circuit board (110 of Johnson) comprises organic packaging, silicon-based substrates, interposers, or combinations thereof, (see paragraph [0039]).

 	Pertaining to claim 14, Doane et al. as modified by Johnson further discloses, wherein the printed circuit board further comprises one or more metallic traces (see paragraph [0044], lines 11-15).

 	Pertaining to claim 15, Doane et al. as modified by Johnson further discloses, wherein the printed circuit board (160 of Johnson) is located internally from the first component (164 of Johnson) and the second component (166 of Johnson) within the assembly.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al. (US 7,605,679 B1) in view of Johnson (US 2016/0174378 A1) as applied to claim 2 above, and further in view of Dobbs et al. (US 2004/0266249 A1).

 	Pertaining to claim 9, Doane et al. as modified by Johnson discloses all claimed limitations except interconnects between the printed circuit board (102, 104) and the first component (302), and interconnects between the printed circuit board and the second component.  
 	However, Dobbs et al. discloses interconnects between the printed circuit board (102, 104) and the first component (302, see fig. 3), and interconnects between the printed circuit board (102, 104) and the second component (110, see fig. 3)
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make interconnects between the printed circuit board and the first component, and interconnects between the printed circuit board and the second component in the device of Doane et al. based on the teachings of Dobbs et al. in order to provide a pivot component controls relative alignment of the connection component with another connection component, thus keeping the insertion angle within the threshold range. The connector thus avoids damage to the connection components.

 	Pertaining to claim 10, Doane et al. as modified by Johnson further discloses, further comprising a second printed circuit board (110 of Johnson) attached to and extending from the first printed circuit board (160 of Johnson) in a direction opposite the side panel (360 of Johnson).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doane et al. (US 7,605,679 B1) in view of Johnson (US 2016/0174378 A1) as applied to claim 2 above, and further in view of Chen et al. (US 2019/0320096 A1).


Pertaining to claim 16, Doane et al. as modified by Johnson further discloses, all claimed limitations except wherein the printed circuit board comprises a recessed portion of a larger printed circuit board.  
 However, Chen et al. discloses wherein the printed circuit board comprises a recessed portion of a larger printed circuit board.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the printed circuit board comprises a recessed portion of a larger printed circuit board in the device of Doane et al. based on the teachings of Chen et al. in order to avoids a need for manual operation during testing of the device or when assembling of the device with the main board in electrical products while avoiding fall of a lens holder from the printed circuit board.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al. (US 7,605,679 B1) in view of Imaeda (US 2002/0149074 A1).

 	Pertaining to claim 17, Doane et al. discloses, An electronic assembly (100, see figs. 1-2) comprising: a first rigid substrate (110, see figs. 1-2); a second rigid substrate (122, see figs. 1-2); a flexible substrate (132, 134, see fig. 1) comprising: a first portion (114, 112 and 116, see fig. 1) attached to the first rigid substrate (110); a second portion (second portion of 126, 128 and 124) attached to the second rigid substrate (122); a middle portion (between the first portion and second portion) connecting the first portion (the first portion of (114, 112 and 116) to the second portion (the second portion of 126, 128 and 124), wherein the middle portion is bendable (132, 134) and conductive traces (102, 116 or 104, 128) therethrough; and 
 	But, Doane et al. does not explicitly teach a component forming a direct interface with the middle portion of the flexible substrate, the component electrically coupled to the conductive traces.
 	However, Imaeda teaches a component (142) forming a direct interface with the middle portion of the flexible substrate (140), the component (142) electrically coupled to the conductive traces (141, see fig.).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a component forming a direct interface with the middle portion of the flexible substrate, the component electrically coupled to the conductive traces in the device of Doane et al. based on the teachings of Dobbs et al. in order to provide the heat insulating layer between the connection region and the frame, heat transmission to the frame can be suppressed during conductive connection between the first and second wiring substrates with the bonding metal, thereby preventing damage such as thermal deformation or thermal deterioration of the frame. (see paragraph [0011)).
   
 	Pertaining to claim 18, Doane et al. as modified by Imaeda further discloses, wherein the middle portion of the flexible substrate (140 of Imaeda) is bendable (see fig. 1 of Imaeda). such that the flexible substrate (140 of Imaeda) can be formed into a bended form, wherein the first rigid substrate (110 of Doane et al.) and the second rigid substrate (122 of Doane et al.) are opposite each other in the bended form (see figs. 1-2).  

 	Pertaining to claim 19, Doane et al. as modified by Imaeda further discloses, wherein the middle portion of the flexible substrate (140 of Imaeda) is malleable within the bended form (see fig. 1 of Imaeda). 

 	Pertaining to claim 20, Doane et al. discloses, wherein the first and section portions of the flexible substrate (110, 122 of Doane et al.) are not malleable within the bended form (see figs. 1-2 of Doane et al.). 
 
 	Pertaining to claim 21, Doane et al. discloses all the claimed limitations except
a plurality of side panels thereon, each of the plurality of side panels having a thickness profile, wherein at least one of the plurality of side panels has a thickness profile different than one of the other side panels.
 However, It would have been on obvious matter of design choice to a plurality of side panels thereon, each of the plurality of side panels having a thickness profile, wherein at least one of the plurality of side panels has a thickness profile different than one of the other side panels, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 22, Doane et al. as modified by Imaeda further discloses, further comprising a component (142 of Imaeda) mounted at least partially on the middle portion of the flexible substrate (140 of Imaeda), the component (142 of Imaeda) electrically coupled to one or more other components on the first rigid substrate (110 of Doane et al.), the second rigid substrate (122 of Doane et al.), or both.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571) 270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848